Citation Nr: 1402944	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-05 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral knee chondromalacia patella.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Denver, Colorado.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  

The Veteran had a Travel Board hearing with the undersigned in August 2013.  A transcript is associated with the electronic portion of the claims file.  


FINDING OF FACT

The Veteran has current bilateral knee chondromalacia patella which had causal origin in active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral knee chondromalacia patella has been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran alleges having developed bilateral knee chondromalacia patella from his active service.  He contends that he has "had bilateral knee pain and problems" since service.  While on active duty the Veteran was a machine gunner and a sniper.  As a sniper, the Veteran stated, he was "always on [his] belly and knees."  The Veteran's DD Form 214 confirms that he attended Scout Sniper School and was a machine gunner.  The Veteran's service treatment records include a complaint for a left knee injury in February 1981.  The Veteran's entrance and separation examinations were negative for any knee ailments.  He asserts that there are no records of knee ailments in his service treatment records because "you don't get promotions going to sick bay."

The Veteran was afforded a VA examination in September 2008.  At the examination, the Veteran reported constant bilateral knee pain and problems with his knees for the past twenty-five years.  The examiner diagnosed the Veteran with bilateral chondromalacia patella.  However, the examiner asserted a negative opinion with regard to service connection.  The examiner's rationale only stated that the examiner "[c]annot relate this to his prior knee sprain in service," with no further explanation.  
The Veteran was afforded a Travel Board hearing in August 2013.  Transcripts of the hearing indicate that the Veteran has suffered knee problems since his active service.  The Veteran asserted, consistent with his other statements, that he tried to avoid going to the sick bay.  

In February 2010 treatment notes from the Cheyenne, Wyoming VA Medical Center (VAMC), the Veteran reported having chronic knee pain which began during his active duty.  In an October 2012 Orthopedic consultation report conducted at the Cheyenne VAMC, the examiner noted that the Veteran has severe bilateral chondromalacia patella particularly over the lateral inferior trochlear groove.  An August 2013 submission consisting of four letters from acquaintances including friends of the Veteran, a supervisor, and the Veteran's former wife, support the Veteran's contentions of continuous knee pain.  These letters describe the Veteran's struggle with bilateral knee pain for more than two decades.  A September 2013 letter from the Cheyenne VAMC was also submitted by the Veteran.  Regarding etiology, the letter states that the Veteran "suffers from chronic bilateral knee pain sustained while the [Veteran] was a sniper in the Marine Corps . . . The [Veteran's] knee pain started while serving in the Marine Corps."  The letter stated that the "[Veteran's] bilateral knee pain is more likely than not associated with service . . ."  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

The evidence supports a linkage between a diagnosis of current bilateral knee chondromalacia patella and the Veteran's duties as a Marine sniper.  The Board finds the letters submitted by the Veteran and the Veteran's statements credible.  Additionally, with one negative VA medical opinion and one positive VA medical opinion, with regard to service-connection, the evidence is at least in relative equipoise.  The requirements for service connection have been met.  

Accordingly, the claim is granted.
ORDER

Service connection for bilateral knee chondromalacia is granted.  





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


